Harvey, J.
(dissenting):
I am unable to see in the record in this case evidence sufficient to support a. judgment for the claimant in any sum. The hearing was had on a claim filed in the estate of Mrs. Jenkins, deceased, to recover “for services rendered and goods and supplies furnished.” It is tantamount to an action which might have been brought against Mrs. Jenkins in her lifetime on account for services rendered and goods and supplies furnished. Whether brought as an action in her lifetime, or as a claim against her estate, for the plaintiff or claimant to recover, it is essential that he show what specific services were rendered, what goods and supplies were furnished, the reasonable or fair value thereof, and that he was not paid for them. The only services rendered shown by the evidence are that the claimant took Mrs. Jenkins on several trips where she wanted to go in his automobile — perhaps the one she gave to him. Some of those trips were about town, and at least one to Arkansas. The time consumed in those trips, or the reasonable value of such services, is not shown, nor is there any specific showing they were not paid for. With respect to goods and supplies furnished, there is evidence that, extending over a number of years, the claimant had taken butter, eggs, meat and products from the garden to Mrs. Jenkins. No effort was made to show, with any degree of certainty, the quantity of such goods and supplies, nor their value. Neither was there any specific showing that they had not been paid for. Certainly much of this was furnished at a time when the statute of limitations would run upon a claim for payment, unless there existed a running mutual account, and there is no contention that such an account existed.
There is evidence in the record tending to show that Mrs. Jenkins at various time, and Mr. Jenkins shortly before his death, talked of making gifts to the claimant. Such evidence has no value in this case except as it tends to show the history of the relation of the parties, for two reasons: (1) Claimant does not predicate his *447claim upon them, and (2) from the evidence they were nothing more than contemplated gifts; they were not contractual in the sense that a certain or ascertainable sum was to be left to claimant if he did certain things.
As to the testimony that Mrs. Jenkins at various times made remarks to her friends of her good opinion of the claimant and his wife, and that she expected to see that they were well provided for, it may be noted that she did a very good job of that when, by her will, she left to them the use for life of a 165-acre farm adjoining Arcadia. As to the remarks she made to her friends during her last illness respecting what she wanted plaintiff to have or do with her bank account, we note that at the time of her last illness she had her banker prepare and she executed a power of attorney authorizing claimant to draw checks on her account, under which claimant drew checks in payment of bills she owed while she was sick. This indicates that she executed all the papers relating to her bank account which she cared to execute. It is my judgment that the claim on which recovery is sought has no substantial merit.
Hutchison, J., not sitting.